DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I (drawn to an antibody) and the species of human IgG1 and L234A, L235A, and P329G in the Response filed on October 4, 2021 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

The amended Listing of Claims indicated that claims 1-43 are canceled. However, the previous claim set only have 41 claims, not 43.  As such, newly claims 44-56 are misnumbered.

Misnumbered claims 44-54 have been renumbered as claims 42-54, respectively.

Claims 1-41 have been canceled.
	Claims 42-54 have been added.
	Claims 42-54 are pending.
	
	Claims 50-52 and 54 are withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 42-49 and 53 are currently under consideration as they read on the elected invention.



Applicant is requested to identify the written support for claims 42-49 and 53, particularly the claimed limitations of the antibody comprising the first and the second Fc-region polypeptides of human IgG1 that comprises the mutations as recited in claim 42 and 48-49, and wherein the first and the second Fc-region polypeptides have L251, I253, and H435.   

Alternatively, applicant is invited to amend the specification to provide antecedent basis for the claimed subject matter.

5.	This application repeats a substantial portion of prior USSN 14/785,900 filed on October 21, 2015 and PCT/EP2014/058416 filed on April 25, 2014 and adds claims not presented in the prior application, as indicated above.  Since this application names an inventor or inventors named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

      Therefore, applicant should submit Supplemental Application Data Sheet with accompanying Request for Filing Receipt to indicate the status of the instant application as a continuation-in-part.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	The claims are drawn to an antibody comprising a first Fc-region polypeptide and a second Fc-polypeptide, of human IgG1, wherein the first Fc-region polypeptide comprises one of the mutations selected from the group H310A, H433A, and Y436A, and the second Fc-region polypeptide comprises two of the mutations selected from the group comprising the mutations H310A, H433A, and Y436A, so that all of the mutations in the first and the second Fc-region polypeptide when taken together result in that the mutations H310A, H433A, and Y436A are comprised in the Fc-region, and wherein the amino acid residues L251, I253, and H435 are in the first and the second Fc-region polypeptides. 

	The claims requires mix and match H310A, H433A, and Y436A as one mutation in the first Fc and two mutations in the second Fc, and naturally occurring amino acid residues in positions 251, 253, and 435 (see Presta US 6,737,056).  

	The specification discloses that the symmetric HHY-AAA mutations (H310A, H433A, and Y436A) results in an Fc-region that does not bind to the human FcRn but maintains the binding to protein A (e.g. see lines 4-7 in page 48).  The specification further discloses certain structurally defined antibodies having specific amino acid substitutions in the first Fc and the second Fc but does not appear to disclose any species within the genus of the claimed antibody.

    	However, there is insufficient written description in the specification as-filed of the claimed antibody having the claimed first and second Fc-polypeptide from human IgG1.
    
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, 

    	The claims recite a genus of an antibody comprising a fist and second Fc –region polypeptides of human IgG1, wherein the first Fc comprises one of the mutations selected from the group H310A, H433A, and Y436A and the second Fc comprises two substitutions selected from the group comprising H310A, H433A, and Y436A, when taken together result in that the mutations H310A, H433A, and Y436A are comprised in the Fc-region, and wherein the amino acids are L251, I253, and H435. 

    	Thus, the scope of the claims includes numerous structural variants such as mix match H310A, H433A and Y436A in the first and the second Fc region, while keeping amino acid residues in positions 251, 253, and 435 unchanged. The specification only discloses antibody comprising a human IgG1 Fc region with or without knob-hole mutation and further mutations H310A, H433A and Y436A in one Fc and a different set of mutations in the other Fc region, e.g. L234A, L235A, and P329G. The instant claims now recite any antibody comprising a fist and second Fc –region polypeptides of human IgG1, wherein the first Fc comprises one of the mutations selected from the group H310A, H433A, and Y436A and the second Fc comprises two substitutions selected from the group comprising H310A, H433A, and Y436A, when taken together result in that the mutations H310A, H433A, and Y436A are comprised in the Fc-region, and wherein the amino acids are L251, I253, and H435, which were not clearly disclosed in the specification.  

Therefore, the claims represent a departure from the specification and claims originally filed.  Applicant’s reliance on generic disclosure do not provide sufficient direction and guidance to the features currently claimed. It is noted that a generic or a sub-generic disclosure cannot support a species unless the species is specifically described.  It cannot be said that a subgenus is In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05. 
   	The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the antibody broadly encompassed by the claimed invention.

      	It does not appear based upon the limited disclosure of antibodies comprising specific amino acid substitutions in specific positions alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the antibodies comprising the recited mutations in the first and the second Fc while keeping positions 251, 253, and 435 unchanged.

     	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the antibody, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        	Therefore, there is insufficient written description for genera of  the antibodies broadly encompassed by the claimed invention, other than the particular antibodies structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.




9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 42-47 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2015/0175707) in view of Gramer et al. (WO 2013/060867).

	De Jong et al. teach a heterodimeric antibody comprising a CH2 and CH3 region of human IgG1 comprising first and second Fc, each comprises different amino acid substitutions that promotes dimer formation (e.g. see [0011] and claim 1).  Further, De Jong et al. teach additional amino acid substitutions that are desirable:

“[0281] In an even further embodiment, the first and/or second polypeptide, e.g. both polypeptides, of the dimeric protein according to the present invention have been further modified to improve the pharmacokinetic profile, via reducing or abrogating the binding to FcRn by the specific mutations I253A, H310A, H433A, H435A, Y436A, mutations I253A /H310A/H435A (Kim, H310, H433, H435 and Y436, may be A for each position, respectively. In another embodiment, the amino acids in positions corresponding to I253, H310A and H435A may each be A.”

De Jong et al. teach that the antibody can be human monoclonal antibody, bivalent bispecifc (e.g. see [0081], [0338]) and a pharmaceutical composition comprising the antibody (e.g. see [0427]). De Jong et al. do not teach mutations in position 251.

The reference teachings differ from the instant invention by not describing one of the three H310A, H433A, and Y436A in first Fc, and two of the three H310A, H433A, and Y436A in the second Fc, so that all of the mutations in the first and the second Fd regions when taken together result in that the mutations H320A, H433A, and Y436A are comprised in the Fc region, wherein position 251, 253, and 435 are unmutated.

Gramer et al. teach a heterodimeric antibody comprising a first and a second CH3 regions, each  contains amino acid substitutions that are not identical between the first and the second CH3 region, wherein the starting CH3 region is from human IgG1 (e.g. see pages 46-54, 94, 96 and 125).  Gramer et al. teach the heterodimeric antibody can also be engineered in the Fc not to bind Protein A or Protein G or combination of Protein A and G, thus allowing separation of the heterodimeric protein from the starting protein by passing the product over a Protein A or Protein G column (e.g. see page 43 and 101). Gramer et al. teach that such mutations include mutation in position H433. Gramer et al. teach monoclonal antibody, human, humanized or chimeric antibody (e.g. see pages 44-45), bispecific antibody and bivalent (e.g. see page 101).  Gramer et al. teach Fc-fusion comprising an Fc region in conjunction to another protein or 

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to produce a dimeric Fc variants (e.g. antibody) having two Fc regions having mutations in one Fc and different mutations in the other Fc for dimer formation and further mutate positions such as  H310A, H433A,  and Y436A in either one of the Fc regions ad disclosed De Jong et al.  such that the heterodimeric Fc variants can form dimers readily and also have additional altered binding to FcRn or Protein A or G.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since De Jong et al. teach that the additional mutations including H310A, H433A, and Y436A are desirable for improving the pharmacokinetic profile of the antibody and Gramer et al. teach substitutions in positions such as H433 is beneficial in eliminating the binding of the Fc of human IgG1 to Protein A or G thereby facilitate antibody purification. The combined teachings of the prior art would have yielded an antibody comprising two heterodimeric Fc regions from human IgG1 having the mutations H310A, H433A, Y436A in one or both Fc regions, and would also inherently/intrinsically exhibit the function of same binding as the wild type human IgG1.

11.	Claims 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2015/0175707) in view of Gramer et al. (WO 2013/060867, reference on IDS) as applied to claim 44 above, and further in view of Baehner et al. (US 2012/0251531).

	The teachings of De Jong et al. and Gramer et al. have been discussed, above.
	
	The reference teachings differ from the instant invention by not describing additional substitutions L234A, L235A, and P329G.

	Baehner et al teach an Fc variant with P329G, L234A, and L235A substitutions with reduced effector functions such as reduced CDC activity (e.g. see Example 6 in page 31). Baehner et al. further teach that the Fc variant with the triple mutations exhibits reduced affinity to FcγRIIB and FcγRIIIA (e.g. see Examples 1-2 in pages 28-30). Baehner et al. teach that the Fc variants with reduced effector functions are desirable "for those antibodies designed to deliver a 

 It would thus be obvious to one of ordinary skill in the art to combine the teachings of the references to further mutate P329G, L234A, and L235A. One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since addition the triple mutation disclosed on Baehner et al. would have resulted in a human IgG1 Fc region with reduced CDC activity and effector functions for those antibodies designed to deliver a drug to reduce side effects associated with the antibody effector functions mediated via Fc region.

12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/CHUN W DAHLE/Primary Examiner, Art Unit 1644